Case 4:20-cr-00108-ALM-CAN Document 53-1 Filed 12/04/20 Page 1 of 2 PageID #: 145




                 UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF TEXAS
                      SHERMAN DIVISION
                              §
  UNITED STATES OF AMERICA, §
                              §       Case Number 4:20CR108
  -vs-                        §
                              §
  MATHEW HARRINGTON      (01) §
  MIRANDA “MANDY”             §
           HARRINGTON (02) §
  WILLIAM ROWLAND        (03) §


   ORDER GRANTING AMENDED UNOPPOSED MOTION TO CONDUCT
       CHANGE OF PLEA HEARING VIA VIDEOCONFERENCE

        The Amended Unopposed Motion to Conduct Change of Plea Hearing by

  Videoconference filed by the Defendants is granted. The Court, having considered

  the factors set forth in § 15002(b)(2) of the CARES Act, finds as follows:

        1. On November 19, 2020, General Order 20-19 authorized the Sherman

           Division to utilize video and telephone conference for certain criminal

           proceedings, including felony Change of Plea Hearings.

        2. The Defendants executed plea agreements with the Government in April

           of 2020.

        3. The Defendants, and their counsel, are all located in Florida, and several

           parties suffer from medical conditions that could exacerbate the effects of

           a COVID-19 infection.
Case 4:20-cr-00108-ALM-CAN Document 53-1 Filed 12/04/20 Page 2 of 2 PageID #: 146




        4. The Change of Plea Hearing in the instant case has been continued three

           times due to the COVID-19 pandemic.

        5. Proceeding via videoconference will protect public safety, and safeguard

           the health of the parties, while preventing any further delay causing serious

           harm to the interests of justice.

        Defendants’ motion is granted, and the parties shall be permitted to appear via

  videoconference for the Change of Plea Hearing.
